DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-9) in the reply filed on 6/17/2022 is acknowledged. 
Applicant traversed the Restriction Requirement between Group I (claims 1-9) and Group II (claims 10-15) on the ground(s) that there would not be a serious search burden to search both groups. Applicant states, “In particular, both claims 1 and 10 are directed to a method for remotely desensitizing a metal alloy sample by using a scanning laser and both claims recite an average laser output power over 10 W. Further, both claims 1 and 10 are directed to heating a region, or a portion, of the metal alloy sample to reach, or to maintain, an average temperature between a solvus temperature and a softening/annealing temperature of the metal alloy. Hence, there would be 6Application No. 16/804,616Reply to Non-Final Office Actionno undue burden in searching both claim groups, and further the claimed inventions do not have a materially different design, mode of operation, function or effect.”. This is not found persuasive because the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, although similar, Group I has a scanning laser beam that irradiates a portion of the metal alloy sample, while Group II specifies that a shallow surface layer of the metal alloy sample is heated. Furthermore, the heating temperature, time parameters, scanning speed, and spot diameter depth varies in the dependent claims of Groups I and II. Thus, it is shown that these inventions would require at least searching different class/subclasses and different search strategies/queries.
The requirement is still deemed proper and is therefore made FINAL. 
Claims 10-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 6/17/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-temperature-resistant” in claim 1, line 7, is a relative term which renders the claim indefinite. The term “high-temperature-resistant” is not defined by the claim, the specification does not provide a clear standard for ascertaining this limitation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered “high-temperature-resistant”, since neither the claims or specification define a temperature range for “high-temperature-resistant”. For the purposes of examination, the limitation “high-temperature-resistant” is given the broadest reasonable interpretation such that any paint that resists a temperature above room temperature can be considered a high-temperature-resistant paint.  
Regarding claim 2, line 3, the phrase “location/depth” renders the claim indefinite. It is unclear whether the phrase means that the desensitization location and depth are controllable or if the desensitization location or depth are controllable. It is unclear from this phrase whether both the location and depth are controlled or if only one of the location or depth is controlled. Examiner interprets this limitation to mean that the desensitization location or depth are controlled.  
Claims 3-8 are rejected based on their dependencies to claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sethian et al (US 2016/0108504 A1), hereinafter “Sethian”, as disclosed in the IDS dated 2/28/2020. 
Regarding claim 1, Sethian discloses a method for desensitizing an aluminum alloy (i.e., method for remotely desensitizing a metal alloy sample) wherein a desired location on the surface of an aluminum alloy sample is exposed to a controlled pulsed electron beam (i.e., exposing a surface of a metal alloy to a controlled scanning laser beam irradiation output by a laser) (Abstract). Sethian discloses that the pulsed electron beam heats a shallow layer of the metal alloy (i.e., wherein the surface of the metal alloy is exposed to the scanning laser beam irradiation directly) having a desired depth  at a desired location on the surface of the meta alloy to a temperature between a solvus temperature and an annealing temperature of them metal alloy to controllably reduce a degree of sensitization of the metal alloy sample at the desired location (i.e., wherein the scanning laser beam irradiation heats a portion of the meta alloy sample to reach an average temperature between a solvus temperature and a softening/annealing temperature of the metal alloy) (Abstract). Sethian discloses an extent of a reduction in the degree of sensitization is controlled by varying at least one of a voltage, a current density, a pulse duration, a pulse frequency and a number of pulses of the electron beam (Abstract) which enables controlled, localized desensitization of specific areas of the aluminum surface without the need for unnecessarily treating larges areas not suffering from the effects of sensitization (i.e., using a local heating effect produced by the scanning laser beam irradiation to further dynamically and locally increase the temperature of a desired location in the metal alloy sample to desensitize the metal alloy sample) ([0038]). Sethian discloses a typical pulsed electron beam generated for desensitizing an aluminum alloy will have a voltage of about 100 to about 600 kV, a current of about 1 to about 100 kA, and a pulse duration of about 100 nsec to about 1 µsec ([0306]), which overlaps with the instantly claimed output power, “an average laser output power over 10W or an output laser energy over 10 mJ”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. 
Regarding claim 2, Sethian discloses an extent of a reduction in the degree of sensitization is controlled by varying at least one of a voltage, a current density, a pulse duration, a pulse frequency and a number of pulses of the electron beam (Abstract) which enables controlled, localized desensitization of specific areas of the aluminum surface without the need for unnecessarily treating larges areas not suffering from the effects of sensitization (i.e., using a local heating effect produced by the scanning laser beam irradiation to further dynamically and locally increase the temperature of a desired location in the metal alloy sample to desensitize the metal alloy sample) ([0038]).
Regarding claim 3, Sethian discloses that the temperature of the aluminum alloy during desensitization is kept between about 230C and 345C for sensitization to occur without loss of strength in the metal ([0009]), which falls within the instantly claimed heating temperature, “an average temperature of about 230-350C”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Sethian further discloses that the electron beam source operates in bursts of 10 to 100 pulses at 0.1 to 5 pulses per second, which overlaps with the instantly claimed time, “for over 1 minute”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 4, Sethian discloses that the temperature of the aluminum alloy during desensitization is kept between about 230C and 345C for sensitization to occur without loss of strength in the metal ([0009]), which falls within the instantly claimed heating temperature disclosed in instant claim 3. Sethian also discloses that the electron beam source operates in bursts of 10 to 100 pulses at 0.1 to 5 pulses per second, which overlaps with the instantly claimed time disclosed in claim 3. Sethian is silent as to the local dynamic heat temperature of about 240C to 550C, for between 1 to 5000 microseconds. However, it would have been obvious to one of ordinary skill in the art to determine a suitable local heating temperature in order to obtain the desired desensitization effects on the aluminum metal alloy ([0017], [0033]. [0035]). Such a determination would require only routine experimentation by those of ordinary skill in the art. Upon such routine experimentation, one of ordinary skill in the art would arrive at a scanning time that is the same or overlapping with the claimed range of about 0.01 mm/s to about 50 m/s. Furthermore, note that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05 (II).
Regarding claim 5, Sethian discloses that the pulsed electron beam treatment heats a shallow layer of the metal alloy having a thickness of 10 to 200 microns at the surface of the metal ([0039]), which overlaps with the instantly claimed thickness, “locally heat the desired location of metal alloy having a depth of from about 10 µm to an entire thickness of the alloy”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 6, Sethian discloses that the pulsed electron beam heats a shallow layer of the metal alloy having a desired depth at a desired location on the surface of the metal alloy to a temperature between a solvus temperature and an annealing temperature of them metal alloy to controllably reduce a degree of sensitization of the metal alloy sample at the desired location (Abstract). Sethian discloses that the pulsed electron beam treatment heats a shallow layer of the metal alloy having a thickness of 10 to 200 microns at the surface of the metal, which overlaps with the instantly claimed thickness, “configured to reduce a degree of sensitization of the metal alloy in a layer at the surface of the metal alloy with a thickness from about 10 µm to an entire thickness of the metal alloy”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 7, Sethian is silent as to the scanning speed of the laser beam irradiation.
However, it would have been obvious to one of ordinary skill in the art to determine a suitable scanning speed in order to obtain the desired desensitization effects on the aluminum metal alloy ([0017], [0033]. [0035]). Such a determination would require only routine experimentation by those of ordinary skill in the art. Upon such routine experimentation, one of ordinary skill in the art would arrive at a scanning time that is the same or overlapping with the claimed range of about 0.01 mm/s to about 50 m/s. Furthermore, note that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05 (II).
Regarding claim 8, Sethian discloses an embodiment wherein the pulsed electron beam treatment has a beam diameter that is 3.6 cm or 36 mm ([0054]), which overlaps with the instantly claimed laser spot diameter, “the laser delivers a laser spot with a diameter of between about 5 µm to about 250 mm on the metal alloy surface”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 9, Sethian discloses electron beam desensitization provides a non-contact method for applying heat and desensitizing an alloy, wherein the electron beam source is separated from the aluminum alloy by a distance of 1-5 mm ([0064]), which overlaps with the instantly claimed separation distance, “a distance between an output window of the laser beam irradiation and the metal alloys is between about 2 mm to about 100 m”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734